Order entered February 4, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00514-CR

                                  ERIC ROMO, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F10-61709-M

                                         ORDER
       Before the Court is appellant’s February 1, 2019 motion requesting an extension of time

to file his pro se response to counsel’s motion to withdraw and accompanying Anders brief. We

GRANT the motion and extend the time to file appellant’s pro se response to March 1, 2019.

       We DIRECT the Clerk to transmit a copy of this order, by electronic transmission, to

counsel for appellant and the State. We FURTHER DIRECT the Clerk to transmit a copy of

this order, by first class mail, to Eric Romo; TDCJ # 02197622; Eastham Unit; 2665 Prison Road

# 1; Lovelady, Texas 75851.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE